DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities.  However, the following amendments are suggested for a better clarity, consistency and to prevent any potential antecedent basis issues:
In claim 1, line 5, the limitation “wherein the magnetic layer is configured” should be amended to - - wherein the one or more magnetic layers is configured - -.  
In claim 5, lines 4-5, the limitation “wherein the first magnetic layer and third magnetic layer” should be amended to - - wherein the first magnetic layer and the third magnetic layer - -.
In claim 6, line 1, the limitation “wherein the magnetic layer” may need to be changed to - - wherein the first magnetic layer - -.
In claim 6, lines 4-5, the limitation “wherein the second magnetic layer and fourth magnetic layer” may need to be changed to - - wherein the second magnetic layer and the fourth magnetic layer - -.
In claim 8, line 1, the limitation “wherein the magnetic layer is” should be amended to - - wherein the one or more magnetic layer is - -.
In claim 9, the limitation “the veneer” should be amended to - - the removable veneer body - -.
In claim 13, line 6, the limitation “wherein the magnetic layer is configured” should be amended to - - wherein the one or more magnetic layers is configured - -.  
In claim 17, line 1, the limitation “wherein the magnetic layer is” should be amended to - - wherein the one or more magnetic layer is - -.
In claim 18, the limitation “the veneer” should be amended to - - the removable veneer body - -.
Appropriate correction is required.

Drawings
The drawings are objected to because the different views of Fig. 4 should be properly labeled as Figs. 4a-d.  The specification should also be amended accordingly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3 recites the limitation “a facial surface of a tooth structure” and in lines 5-6 recites the limitation “a facial surface of the tooth structure” which is very confusing and unclear if these are the same facial surfaces or two different facial surfaces of the same tooth structure or different tooth structure.
In claim 13, lines 3-4 recites the limitation “a facial surface of a tooth structure” and in lines 6-7 recites the limitation “a facial surface of the tooth structure” which is very confusing and unclear if these are the same facial surface or two different facial surfaces of the same tooth structure or different tooth structure.
In claims 9 and 18, the limitation “the veneer is shaped to resemble a tooth surface” is unclear as to what is exactly a tooth surface and if this tooth is part of the tooth structure of claims 1 and 13 or a different tooth.
In claims 10 and 19, the limitation of “a plurality of tooth structures” is very confusing.  The specification (page 6, first full paragraph) explicitly discloses the following:
Referring to FIG. 1, a schematic perspective view of a tooth structure 100 and a removable cosmetic dental structure 102 having a removable veneer body 104 is illustrated, according to an embodiment of the present disclosure. The tooth structure 100 includes an upper dentition 106 and a lower dentition 108. The present disclosure relates to an upper removable cosmetic dental structure, hereinafter referred to as ‘the removable cosmetic dental structure 102’, configured to attach with the upper dentition 106 and a lower removable cosmetic dental structure (not shown) configured to attach with the lower dentition 108. For the sake of brevity and clarity in the description, the removable cosmetic dental structure 102 is illustrated in detail herein below. As shown in FIG. 1, the removable cosmetic dental structure 102 is shown detached from the upper dentition 106 of the tooth structure 100. For the mere purpose of illustration, the tooth structure 100 hereinafter refers to ‘the upper dentition 106’ of a user.
It is the examiner’s understanding that based on the instant disclosure (specification and figures) it seems that the “tooth structure 100” as recited in independent claims 1 and 13 refers to a combination of upper dentition 106 and lower dentition 108.  In addition, the “removable cosmetic dental structure” as recited in independent claims 1 and 13 seems to refer to a structure that is configured to attach with either upper dentition 106 or lower dentition 108 but not both.
However, it seems that applicant is trying to broadly and then narrowly claim certain features that makes it very confusing to understand.  If the claimed tooth structure includes both upper and lower dentitions, then what exactly the limitation of “a plurality of tooth structures” in claims 10 and 19 is referring to.  Is the claimed tooth structure refer to a single tooth, a single dentition comprised of a plurality of teeth in a single row or a pair or two pairs of dentitions.  In addition, if the claimed removable cosmetic dental structure comprises a removable veneer body then how could a single removable veneer body be sized and configured to attach to both upper and lower dentitions. 

In claims 7 and 16, the term “said dental structure” lacks antecedent basis in the claims.  It is unclear if it refers to the cosmetic dental structure system as a whole which is comprised of the removable veneer body and magnetic layers or to only the removable veneer body or another element of the dental structure or to a tooth structure that removable veneer body is attached to.  As best understood by the Examiner, the term refers to the dental system.  Additionally, the term “high performance resin” is indefinite as it is unclear what would or would not specifically be considered a high performance resin.  Still further, it is unclear if the polymer is or is not required to be crystalline, due to the inclusion of the term “preferably”.  Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wiland et al. (US 4,158,256).
As applied to claims 1-20, Wiland et al. discloses a cosmetic dental system (see Fig. 17) comprising: a removable veneer body (102) sized to cover at least a portion of a facial surface of a tooth structure (103 and 106 cover facial portions (among others) or tooth structure 107 and 108), wherein the removable veneer body has a front side (outer side) and a rear side (e.g. inner side); and wherein the removable veneer body has a first end (e.g. at 103) and a second end (e.g. at 106), and a first magnetic layer is integrated on the rear side of the first end (e.g. magnetic button or sheet in 111; see col 10, line 64 through col 11, line 10) and a second magnetic layer is integrated on the rear side of the second end (e.g. magnetic button or sheet in 112); wherein the rear side of the first end of the removable veneer body faces a facial surface of a first posterior tooth at a first end of the tooth structure (e.g. 107; faces multiple surfaces including facial surface) and wherein the rear side of the second end of the removable veneer body faces a facial surface of a second posterior tooth at a second end of the tooth structure (e.g. 108; faces multiple surfaces including facial surfaces); a third magnetic layer (e.g. magnetic button or sheet in 109) configured to be placed on a surface of the first posterior tooth at the first end of the tooth structure, wherein the first magnetic layer and third magnetic layer have opposite polarity (implicitly such that the prosthetic is retained thereon, see citations above).  Wiland et al. additionally disclose wherein the system further comprises a fourth magnetic layer configured to be placed on a surface of the second posterior tooth at the second end of the tooth structure (magnetic button or sheet in 110), wherein the second and fourth magnetic layers have opposite polarity (implicitly such that the prosthetic is retained thereon, see citations above; per claim 6); wherein one or more of the magnetic layers is at least one of a magnetic plate (e.g. buttons or sheets, see above; per claims 8 and 17); wherein at least a portion of the front side of the veneer is shaped to resemble a tooth surface (see Fig. 17; per claims 9 and 18); and wherein the rear side of the removable veneer body covers at least a portion of facial surface of a plurality of tooth structures (e.g. facial surfaces of 107 and 108, see above and Fig. 17; per claims 10 and 19).  Wiland et al. further disclose wherein the first magnetic layer is positioned towards a middle portion of the rear side of the first end of the removable veneer body and the second magnetic layer is positioned towards a middle portion of the rear side of the second end of the removable veneer body (e.g. depicted at 111 and 112 being positioned in the middle of 103 and 106, Fig. 17, per claims 11, 12 and 15)
As applied to claims 1, 6 and 13, Wiland et al. disclose all the features of the claimed invention, as explained above, including wherein the first and second posterior teeth have third and fourth respective magnetic layers configured to be placed thereon (see above), but does not explicitly teach that the third and fourth layers (and first and second layers) are configured to be placed on the facial (and facial facing) surfaces thereof as required.  However, it is noted that such modification would merely involve a relocation of known parts of a device, which has been held to be within the skill of the ordinary artisan.  Additionally, the Examiner notes that the location, among other features of the magnetic layers, is described as merely preferable in the instant specification (see page 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Wiland et al. to provide the third and fourth magnetic layers so as to be configured to be placed on the facial surfaces of the first and second teeth as required, and to provide the first and second magnetic layers in alignment therewith, as such modification would merely involve the relocation of a known part of a device, which has been held to be within the skill of the ordinary artisan (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  
As applied to claims 7 and 16, Wiland et al., in regards to the relied on embodiment, does not explicitly disclose the material of the dental structure (system) as required.  However, Wiland et al. disclose an additional embodiment wherein the prosthetic device is formed of a material selected from high performance resin, thermoplastic resin, porcelain, composite material, polyacetal polymer or copolymer that is preferably crystalline (see col 9, lines 4-19).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Wiland of the embodiment of Fig. 17, to include the materials of the prosthetic device of the alternate embodiment as taught by Wiland et al., as such modification would make use of an old and well known material that possess sufficient strength and aesthetic qualities, and since it has been held that the selection of a known material based on its intended use is within the skill of the ordinary artisan. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,311,359. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are clearly encompassed by those of US 11,311,359 (claims 1-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crichigno (US 11,247,116) teaches a removable oral appliance system for a human body using magnets (108, 110, 114, 116) for securing purposes (col. 3, lines 42-58, Fig. 1A).
FR2393565 teaches a dental prosthesis securing device using magnetic implants (abstract, Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/18/2022